DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 31, 2022 and August 19, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11, 13, and 14 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuenzi et al. [U.S. Patent Publication 2020/0351661]

With regard to claim 8, Kuenzi et al. meets the limitations of:
a method for unlocking an access point of a facility, the method comprising downloading permissions and locations of access points of the facility that are accessible to a user of a particular mobile device [a list of credentials displayed on a user’s device that is associated with permitted access permissions to certain protected areas (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, item 82)]
receiving a location of the particular mobile device  [a software application (app) on a user’s mobile device and a mobile device using GPS to location the position of the mobile device (paragraph 0079)]
the particular mobile device determining one or more access points of the facility based on the location of the particular mobile device and the downloaded permissions and locations of the access points of the facility [a list of credentials displayed on a user’s device that is associated with permitted access permissions to certain protected areas (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, item 82) after credentials have been downloaded (paragraph 0056)]
displaying on the particular mobile device a notification of the one or more access points that are determined by the particular mobile device [a list of credentials displayed on a user’s device that is associated with permitted access permissions to certain protected areas (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, item 82)]
receiving a selection of one of the displayed access points from the user via a user interface of the particular mobile device [a list of credentials displayed on a user’s device that is associated with permitted access permissions to certain protected areas (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, item 82)]
sending a command from the particular mobile device to unlock the selected access point [a user unlocking a lock by tapping onto the screen of a mobile device (paragraph 0064)]
unlocking the selected access point [a user unlocking a lock by tapping onto the screen of a mobile device (paragraph 0064)]

With regard to claim 9, Kuenzi et al. meets the limitation of:
prior to unlocking the selected access point, verifying one or more access credential of the user [the validation of a user’s credentials when said user is attempting to unlock a protected area (paragraph 0067)]

With regard to claim 10, Kuenzi et al. meets the limitation of:
the notification of one or more access points identifies those access points that are within a predetermined distance from the particular mobile device and does not include those access points that are not within the predetermined distance from the particular mobile device [a list of credentials displayed on a user’s device that is associated with permitted access permissions to certain protected areas where the list shows the gateways which are in proximity to the user’s device (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, items 16a, 16b, 82, and 300)]

With regard to claim 11, Kuenzi et al. meets the limitation of:
the notification of one or more access points includes all access points in the facility that are accessible by the user [a list of credentials displayed on a user’s device that is associated with permitted access permissions to certain protected areas where the list shows the gateways which are in proximity to the user’s device (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, items 16a, 16b, 82, and 300)]

With regard to claim 13, Kuenzi et al. meets the limitation of:
displaying on the particular mobile device a confirmation that the selected access point is unlocked [a list of credentials displayed on a user’s device that is associated with permitted access permissions for unlocking certain protected areas (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, item 82)]

With regard to claim 14, Kuenzi et al. meets the limitation of:
one or more of the downloaded permissions comprise an employment status of the user, and wherein the one or more access points that are included in the notification is based, at least in part, on the employment status of the user [an employee having credentials downloaded onto a mobile device (paragraph 0056) where said employee’s movement can be tracked (paragraph 0107) thereby inferring the employee having gainful employment in an organization]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi et al. [U.S. Patent Publication 2020/0351661] in view of Kuster et al. [U.S. Patent Publication 2020/0098216]

With regard to claim 1, Kuenzi et al. meets the limitations of:
a method for managing access via an access point of a facility, the method comprising: selecting a commissioning mode in an application running on a mobile device wherein the mobile device includes a user interface and a location service [a software application (app) on a user’s mobile device and a mobile device using GPS to location the position of the mobile device (paragraph 0079)]
when in said commissioning mode: displaying via the user interface a list of access points associated with the facility [a list of credentials displayed on a user’s device that is associated with permitted access permissions to certain protected areas (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, item 82)]
receiving a selection of an access point from the list of access points via the user interface of the mobile device [a list of credentials displayed on a user’s device that is associated with permitted access permissions to certain protected areas (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, item 82) after credentials have been downloaded (paragraph 0056)]
using the associations in controlling access to the facility [a list of credentials displayed on a user’s device that is associated with permitted access permissions to certain protected areas (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, item 82)]
However, Kuenzi et al. fails to disclose of placing the mobile device adjacent to the selected access point, capturing and storing a current location of the mobile device and thus a location of the selected access point, associating the captured location of the mobile device with the selected access point; repeating the receiving, placing, capturing and associating steps for each of two or more access points in the list of access points, and uploading the associations between the captured locations of the mobile device and each of the two or more access points.  In the field of access control systems, Kuster et al. teaches:
placing the mobile device adjacent to the selected access point, capturing and storing a current location of the mobile device and thus a location of the selected access point, associating the captured location of the mobile device with the selected access point; repeating the receiving, placing, capturing and associating steps for each of two or more access points in the list of access points, and uploading the associations between the captured locations of the mobile device and each of the two or more access points [the placement of a setup media device near an installation site where the device is paired and location information related to the location of the physical access control device is stored (paragraphs 0020, 0038, and 0048 as well as figure 2, items 3 and 5)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kuenzi et al. and Kuster et al. to create an access control management system wherein a user’s mobile device acts an access authorization device where said device is paired to gateways to which the user has been granted access where said access is determined according to the user’s proximity to the gateways wherein the motivation to combine is to interact with multiple access control devices (Kuenzi et al., paragraph 0001).

	With regard to claim 2, Kuenzi et al. fails to disclose of capturing and storing a current location of the mobile device comprises capturing and storing a GPS location of the mobile device.  In the field of access control systems, Kuster et al. teaches:
capturing and storing a current location of the mobile device comprises capturing and storing a GPS location of the mobile device [the placement of a setup media device near an installation site where the device is paired and location information related to the location of the physical access control device is stored (paragraphs 0020, 0038, and 0048 as well as figure 2, items 3 and 5)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kuenzi et al. and Kuster et al. to create an access control management system wherein a user’s mobile device acts an access authorization device where said device is paired to gateways to which the user has been granted access where said access is determined according to the user’s proximity to the gateways wherein the motivation to combine is to interact with multiple access control devices (Kuenzi et al., paragraph 0001).

	With regard to claim 3, Kuenzi et al. meets the limitation of:
the GPS location includes a latitude, a longitude, and an altitude [a software application (app) on a user’s mobile device and a mobile device using GPS to location the position of the mobile device (paragraph 0079) where latitude, a longitude, and an altitude are well known parameters used to define a GPS location at a particular point]

With regard to claim 4, Kuenzi et al. meets the limitation of:
receiving a registration request from a user via a user interface of a user mobile device [a mobile device downloading credentials for access (paragraph 0061)]
associating the user and the user mobile device with one or more access points from the list of access points based on one or more user permissions [a list of credentials displayed on a user’s device that is associated with permitted access permissions to certain protected areas (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, item 82)]
displaying on the user mobile device at least some of the one or more access points that the user is associated based on one or more user permissions [a list of credentials displayed on a user’s device that is associated with permitted access permissions to certain protected areas (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, item 82)]
selecting via the user interface of the user mobile device one of the displayed access points to unlock [the tapping of a screen of a mobile device holding electronic credentials for accessing a locked area (paragraphs 0064 and 0065)]
ending a request to unlock the selected access point [the tapping of a screen of a mobile device holding electronic credentials for accessing a locked area (paragraphs 0064 and 0065)]

With regard to claim 5, Kuenzi et al. meets the limitation of:
determining a current location of the user mobile device [a software application (app) on a user’s mobile device and a mobile device using GPS to location the position of the mobile device (paragraph 0079)]
wherein the access points that are displayed on the user interface of the user mobile device [a software application (app) on a user’s mobile device and a mobile device using GPS to location the position of the mobile device (paragraph 0079)]
However, Keunzi et al. fails to disclose of determining a distance between the current location of the user mobile device and the location captured in the commissioning mode and associated with each of the two or more access points and a threshold distance of the current location of the user mobile device.  In the field of access control systems, Kuster et al. teaches:
determining a distance between the current location of the user mobile device and the location captured in the commissioning mode and associated with each of the two or more access points and a threshold distance of the current location of the user mobile device [the placement of a setup media device near an installation site where the device is paired and location information related to the location of the physical access control device is stored (paragraphs 0020, 0038, and 0048 as well as figure 2, items 3 and 5)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kuenzi et al. and Kuster et al. to create an access control management system wherein a user’s mobile device acts an access authorization device where said device is paired to gateways to which the user has been granted access where said access is determined according to the user’s proximity to the gateways wherein the motivation to combine is to interact with multiple access control devices (Kuenzi et al., paragraph 0001).

	With regard to claim 6, Kuenzi et al. meets the limitation of:
displaying a confirmation that the selected access point is unlocked [a list of credentials displayed on a user’s device that is associated with permitted access permissions for unlocking certain protected areas (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, item 82)]

With regard to claim 7, Kuenzi et al. meets the limitation of:
the access points that are displayed on the user interface of the user mobile device are those that the user is associated with based on the one or more user permissions [a list of credentials displayed on a user’s device that is associated with permitted access permissions to certain protected areas (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, item 82)]

With regard to claim 12, Kuenzi et al. fails to disclose of one or more of the downloaded permissions comprise one or more access time windows for at least some of the access points of the facility, and wherein the one or more access points that are included in the notification are based, at least in part, on a current time falling within the one or more access time windows.  In the field of access control systems, Kuster et al. teaches:
one or more of the downloaded permissions comprise one or more access time windows for at least some of the access points of the facility, and wherein the one or more access points that are included in the notification are based, at least in part, on a current time falling within the one or more access time windows [authorization for access to protected areas for defined time periods where the user does not have access outside of the designated time period (paragraph 0055)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kuenzi et al. and Kuster et al. to create an access control management system wherein a user’s mobile device acts an access authorization device where said device is paired to gateways to which the user has been granted access  for a certain time period where said access is determined according to the user’s proximity to the gateways wherein the motivation to combine is to interact with multiple access control devices (Kuenzi et al., paragraph 0001).

With regard to claim 15, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 16, Kuenzi et al. fails to disclose of wherein one or more of the access point permissions comprise one or more access time windows for at least some of the access points of the facility, and wherein the one or more access points that are included in the one or more displayed access points is based, at least in part, on a current time falling within the one or more access time windows.  In the field of access control systems, Kuster et al. teaches:
wherein one or more of the access point permissions comprise one or more access time windows for at least some of the access points of the facility, and wherein the one or more access points that are included in the one or more displayed access points is based, at least in part, on a current time falling within the one or more access time windows [authorization for access to protected areas for defined time periods where the user does not have access outside of the designated time period (paragraph 0055)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Kuenzi et al. and Kuster et al. to create an access control management system wherein a user’s mobile device acts an access authorization device where said device is paired to gateways to which the user has been granted access  for a certain time period where said access is determined according to the user’s proximity to the gateways wherein the motivation to combine is to interact with multiple access control devices (Kuenzi et al., paragraph 0001).

With regard to claim 17, Kuenzi et al. meets the limitations of:
receive a confirmation that the selected access point is unlocked and display a notification on the user interface of the mobile device that the selected access point is unlocked [a list of credentials displayed on a user’s device that is associated with permitted access permissions for unlocking certain protected areas (paragraphs 0062, 0063, 0066, and 0073 as well as figure 5, item 82)]

With regard to claim 18, Kuenzi et al. meets the limitation of:
display a notification on the user interface of the mobile device that the selected access point cannot be unlocked [the downloading and displaying of a credential related to the access status of a user where said user is unauthorized to open a room (paragraph 0063 as well as figure 4, item 82, specifically “ROOM 126 YOU ARE NOT AUTHORIZED TO OPEN THIS ROOM”)]

With regard to claim 19, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 20, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication 2015/0194000 to Schoenfelder et al. discloses methods and systems for multi-unit real estate management.
U.S. Patent Publication 2013/0247117 to Yamada et al. discloses a communication device.
U.S. Patent Publication 2017/0018130 to Robinson discloses a cloud controlled common access entry point locking system and method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689